STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 11, 2015
               Plaintiff-Appellee,

v                                                                   No. 320797
                                                                    Isabella Circuit Court
JAMES ALLEN CHANDLER,                                               LC Nos. 13-000475-FH,
                                                                              13-000637-FH

               Defendant-Appellant.


Before: RIORDAN, P.J., and DONOFRIO and BECKERING, JJ.

PER CURIAM.

        This appeal arises out of two no contest pleas entered by defendant. In case 13-000475-
FH, defendant pleaded no contest to a charge of attempted larceny of a building, MCL 750.360.
In case 13-000637-FH, defendant pleaded no contest to charges of breaking and entering a
building with the intent to commit a larceny therein, MCL 750.110, and larceny of a firearm,
MCL 750.357b. In these cases, defendant was sentenced to serve concurrent prison terms of four
to ten years for breaking and entering, three to five years for larceny of a firearm, and 16 months
to two years for attempted larceny of a building. Defendant appeals by delayed leave granted.1
We affirm in part and remand for resentencing on case 13-000637-FH.

                                     I. CASE 13-000637-FH

        Case 13-000637-FH arises out of the theft of approximately 30 firearms from a pole barn
on the victim’s property. Defendant on appeal argues that the trial court erred in scoring offense
variables (OVs) 4, 13, and 19.

       Although defendant challenged the scoring of several OVs during the sentencing hearing,
those challenges were with respect to an unrelated case.2 Accordingly, because he never


1
 People v Chandler, unpublished order of the Court of Appeals, entered May 2, 2014 (Docket
No. 320797).
2
 At defendant’s sentencing hearing, he was sentenced on several cases, including the two instant
cases on appeal and case 13-000191-FH. The sentences on all these cases were to run

                                                -1-
challenged the OV scoring with respect to this case, these challenges are not preserved, and our
review is for plain error affecting substantial rights. See People v Kimble, 470 Mich. 305, 311-
312; 684 NW2d 669 (2004). Under the plain error doctrine, defendant must show (1) that an
error occurred, (2) that the error was plain, i.e., clear or obvious, and (3) that the plain error
affected his substantial rights, meaning that defendant was prejudiced or that the error affected
the outcome. Id. at 312, citing People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

        Our review also requires us to properly construe statutes. “[T]he goal of statutory
interpretation is to ascertain and give effect to the intent of the Legislature. The touchstone of
legislative intent is the statute’s language. If the statute’s language is clear and unambiguous, we
assume that the Legislature intended its plain meaning and we enforce the statute as written.”
People v Harris, 495 Mich. 120, 126-127; 845 NW2d 477 (2014).

                                             A. OV 4

        Defendant first claims that the trial court erred in scoring OV 4 at 10 points. “Offense
variable 4 is psychological injury to a victim.” MCL 777.34(1). OV 4 is properly scored at 10
points if the victim suffers “[s]erious psychological injury requiring professional treatment.”
MCL 777.34(1)(a). “[T]he fact that treatment has not been sought is not conclusive.” MCL
777.34(2). This Court has held that a victim’s “statement declaring that he felt angry, hurt,
violated, and frightened after the crime” was sufficient to uphold an assessment of 10 points
under OV 4. People v Williams, 298 Mich. App. 121, 124; 825 NW2d 671 (2012); see also
People v Davenport (After Remand), 286 Mich. App. 191, 200; 779 NW2d 257 (2009) (stating
that a victim’s “expression of fearfulness” is sufficient to score 10 points under OV 4).

        Here, the victim provided the following in a victim-impact statement: “It makes you
worry about how soon they will return to steal what they left. It also makes you wonder how
much more safer you can make your property, knowing that there is no way to keep them out if
they want in.” Under our plain error analysis, we cannot conclude that OV 4 was incorrectly
scored at 10 points. Under the applicable case law, the victim’s “worry” that he was unable to
prevent defendant, as well as the other individuals that were involved, from returning and
stealing more property is sufficient to score OV 4 at 10 points. In this context, “worry” can be
synonymous with “fear,” and such an expression is sufficient to satisfy a scoring of 10 points.
Davenport, 286 Mich. App. at 200.

                                            B. OV 13

       Defendant also argues that the trial court erred in scoring OV 13 at 25 points. OV 13 is
scored for a “continuing pattern of criminal behavior.” MCL 777.43(1).

         Under MCL 777.43(1)(b), OV 13 is scored at 25 points if “[t]he offense was part of a
pattern of felonious criminal activity directly related to causing, encouraging, recruiting,
soliciting, or coercing membership in a gang or communicating a threat with intent to deter,
concurrently. This Court has already affirmed his prison sentences for home invasion and
conspiracy to commit home invasion in case 13-000191-FH in People v Chandler, unpublished
opinion of the Court of Appeals, issued January 27, 2015 (Docket No. 318872).


                                                -2-
punish, or retaliate against another for withdrawing from the gang.” The term “gang” has not
been defined by the Legislature, so we turn to the dictionary for guidance in understanding the
Legislature’s intent. People v Stone, 463 Mich. 558, 563; 621 NW2d 702 (2001). In context, the
term “gang” refers not to just a group of persons who join together to commit a crime, but “[a]
group of criminals or hoodlums who band together for mutual protection and profit.” The
American Heritage Dictionary of the English Language (1996). The phrases “membership in a
gang” and “withdrawing from a gang” clearly imply the existence of an ongoing criminal
enterprise that survives with varying membership over time. A “gang,” for purposes of OV 13,
commonly has “identifying signs and symbols, such as hand signals and distinctive colors.”
Black’s Law Dictionary (7th ed). The record in the case at hand does not evidence the existence
of a “gang” of which defendant is a member. The record does not show the existence of an
ongoing criminal enterprise, and the stealing of firearms does not necessarily implicate gang
activity. As a result, 25 points was not warranted under subsection (b).

        OV 13 also is scored at 25 points if “[t]he offense was part of a pattern of felonious
criminal activity involving 3 or more crimes against a person.” MCL 777.43(1)(c). As MCL
777.43(2)(a) provides, all relevant crimes within a five-year period are counted, including the
sentence offense at issue. People v Bonilla-Machado, 489 Mich. 412, 424; 803 NW2d 217
(2011). Here, defendant’s crimes within five years of the sentence offense consist of the
following: second-degree home invasion, conspiracy to commit second-degree home invasion,
attempt larceny in a building, breaking and entering a building with intent to commit felony, and
larceny of a firearm. Of these crimes, only the home invasion crime is a crime against a person.
MCL 777.16f, and the rest, except for the conspiracy crime,3 are categorized as crimes against
property. MCL 777.16r. Consequently, during the applicable five-year period, defendant was
involved with three crimes against property and only one crime against a person. As a result, the
trial court could not rely on subsection (c) to score 25 points for OV 13.

       However, OV 13 is properly scored at 10 points if “[t]he offense was part of a pattern of
felonious criminal activity involving a combination of 3 or more crimes against a person or
property.” MCL 777.43(1)(d). As already discussed, defendant was involved with three crimes
against property and one crime against a person. Therefore, the trial court plainly erred in
scoring OV 13 at 25 points; it should have been scored at 10 points.

                                           C. OV 19

        Defendant also argues that the trial court erred in scoring OV 19 at 10 points. “Offense
variable 19 is threat to the security of a penal institution or court or interference with the
administration of justice or the rendering of emergency services.” MCL 777.49. OV 19 properly
is scored at 10 points when “[t]he offender otherwise interfered with or attempted to interfere
with the administration of justice.” MCL 777.49(c). “[T]he plain and ordinary meaning of
‘interfere with the administration of justice’ for purposes of OV 19 is to oppose so as to hamper,



3
 “Conspiracy does not constitute a crime against a person or property.” People v Goodman, 497
Mich. 883; 854 NW2d 720 (2014).


                                               -3-
hinder, or obstruct the act or process of administering judgment of individuals or causes by
judicial process.” People v Hershey, 303 Mich. App. 330, 342; 844 NW2d 127 (2013).

              Decisions of both this Court and our Supreme Court have held the
       following conduct to constitute an interference or attempted interference with the
       administration of justice: providing a false name to police, threatening or
       intimidating a victim or witness, telling a victim or witness not to disclose the
       defendant’s conduct, fleeing from police contrary to an order to freeze, attempting
       to deceive the police during an investigation, interfering with the efforts of store
       personnel to prevent a thief from leaving the premises without paying for store
       property, and committing perjury in a court proceeding. [Id. at 343-344.]

        There is nothing in the record indicating that defendant, in any way, lied to police,
threatened witnesses, or attempted to avoid detection. In fact, when defendant was approached
by police, he was cooperative and confessed. Therefore, the trial court plainly erred in scoring
OV 19 at 10 points. It should have been scored at zero points. MCL 777.49(d) (“The offender
did not threaten the security of a penal institution or court or interfere with or attempt to interfere
with the administration of justice or the rendering of emergency services by force or threat of
force.”).

                                 D. NEW GUIDELINES RANGE

        Had the OVs been scored correctly, defendant’s OV total would have been reduced from
56 points to 31 points, thereby changing his OV level from V to III. MCL 777.65. With that
change, the minimum sentencing guidelines range would be reduced from 29-to-57 months down
to 10-to-23 months. Defendant’s minimum sentence on the breaking and entering charge in case
13-000637-FH was four years (48 months), which exceeds the properly scored sentencing
guidelines range. Where a scoring error alters the appropriate guidelines range, resentencing is
required. People v Francisco, 474 Mich. 82, 89 n 8; 711 NW2d 44 (2006).

                                      II. CASE 13-000475-FH

        Case 13-000475-FH arises out of the attempted theft of merchandise from a store.
Defendant argues that the trial court erred in failing to impose an intermediate sanction or in
failing to state substantial and compelling reasons for not doing so on the record.4

        When an upper recommended minimum sentence range is less than 18 months, the trial
court is required to impose an intermediate sanction unless it states substantial and compelling
reasons to sentence defendant to prison. People v Stauffer, 465 Mich. 633, 635-636; 640 NW2d
869 (2002); People v Lucey, 287 Mich. App. 267, 270; 787 NW2d 133 (2010), citing MCL
769.34(4)(a). According to MCL 769.34(4)(a),


4
  Unlike case 13-000637-FH, this case does not entail an unpreserved scoring error; instead, it
simply entails a straight-up departure from the guidelines, which has no preservation
requirement. See People v Smith, 482 Mich. 292, 300; 754 NW2d 284 (2008).


                                                 -4-
               If the upper limit of the recommended minimum sentence range for a
       defendant determined under the sentencing guidelines . . . is 18 months or less, the
       court shall impose an intermediate sanction unless the court states on the record a
       substantial and compelling reason to sentence the individual to the jurisdiction of
       the department of corrections. An intermediate sanction may include a jail term
       that does not exceed the upper limit of the recommended minimum sentence
       range or 12 months, whichever is less.

“Intermediate sanction” is defined as “probation or any sanction, other than imprisonment in a
state prison or state reformatory, that may lawfully be imposed.” MCL 769.31(b).

        Here, the trial court, after acknowledging that the proper guideline range was zero to 17
months, sentenced defendant to 16 months to two years in prison for the attempted larceny in a
building conviction in case 13-000475-FH. While choosing imprisonment instead of an
intermediate sanction, the court failed to advance any substantial and compelling reasons. This,
in a vacuum, was error on the court’s part.

         However, we do not analyze this issue in a vacuum. Because defendant was properly
sentenced to a term of imprisonment in case 13-000191-FH, which runs concurrent with the
sentence in 13-000475-FH, defendant suffered no harm as a result of the trial court’s failure to
impose an intermediate sanction. Indeed, it would be impossible to concurrently serve an
intermediate sanction, such as a jail term, at the same time as a prison term, which makes
defendant’s request moot. See People v Cathey, 261 Mich. App. 506, 510; 681 NW2d 661 (2004)
(“An issue is moot when an event occurs that renders it impossible for the reviewing court to
fashion a remedy to the controversy.”). This illustrates why “[i]f sentences are to be served
concurrently, there is no reason why a defendant’s offenses should be scored separately because
all of the defendant’s sentences will be served at the same time.” People v Hill, 221 Mich. App.
391, 396; 561 NW2d 862 (1997); see also People v Lopez, 305 Mich. App. 686, 691-692; 854
NW2d 205 (2014).

       We affirm the sentence for case no. 13-000475-FH, but we remand for resentencing in
case 13-000637-FH. We do not retain jurisdiction.



                                                            /s/ Michael J. Riordan
                                                            /s/ Pat M. Donofrio
                                                            /s/ Jane M. Beckering




                                               -5-